Citation Nr: 1440409	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-10 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUEs

1.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to February 1970 and a total of 23 years, 7 months, and 3 days of total active duty and reserve component service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In October 2009, the Veteran testified at a video hearing before the undersigned.  During the hearing, the Veteran contended that he retired due in part to his service-connected right knee disability.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

The Board remanded the case for additional development in February 2010.  A February 2012 rating decision granted service connection for posttraumatic stress disorder, a low back, and a left knee disorder.  The appeal as to these service connection claims has been fully resolved.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right knee disability is productive of moderate recurrent subluxation or lateral instability. 

2.  The evidence of record does not show that the Veteran's right knee arthritis results in flexion limited to 45 degrees, or extension limited to 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability manifested by recurrent subluxation or lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for a separate 10 percent disability rating, and no more, for right knee arthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, DCs 5010, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a right knee disability.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings and effective dates in letters sent to the Veteran in March 2006, April 2010, and April 2011.

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent outpatient treatment records.  The file also contains statements and contentions made by the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

VA examinations were conducted during the course of the appeal period in February 2004, July 2007, December 2008, and September 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, recognition is given to the Veteran's argument, through his representative, that the Board's February 2010 Remand directive requesting a VA examination to assess the current nature and extent of the Veteran's right knee disability is not in accordance with Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does not agree.  Rather, the September 2010 VA examination, in addition to the prior VA examinations pertinent to the initial increased rating claim, assessed the Veteran's present level of disability while considering the Veteran's complete medical history regarding his right knee disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002); see also, Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds that the 2004, 2007, 2008, and 2010 VA examination reports were quite comprehensive and adequately addressed the Veteran's orthopedic symptomatology.  The Board finds that these examinations are adequate for adjudication purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's right knee disability has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last examination is now almost four (4) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the right knee disability since the September 2010 VA examination.  Nor has the Veteran provided evidence asserting any increase in severity. 

Recognition is given to the contentions raised by the Veteran's representative, on his behalf, in the most recent Brief of Appellant that the February 2012 supplemental statement of the case (SSOC) incorrectly referenced a December 2011 VA PTSD examination as evidence relevant to the right knee claim on appeal, thereby depriving him of an opportunity to prepare an informed response to the February 2012 SSOC.  However, the Board finds this argument to be without merit as the Reasons and Bases portion of the February 2012 SSOC clearly shows that the RO properly considered the September 2010 VA examination pertained pursuant to the Board's February 2010 Remand.  Conversely, there is no discussion of a December 2011 VA examination in the Reasons and Bases portion of the February 2012 SSOC.  Accordingly, the Board finds that the Veteran was not deprived of his opportunity to prepare an informed response to the February 2012 SSOC and that no useful purpose would be served in Remanding this claim for the Veteran to prepare a second Brief in this regard.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Discussion of the Veteran's October 2009 Board hearing is also warranted.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c) (2) (2013) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issue on appeal.  The undersigned Acting Veteran's Law Judge elicited testimony regarding the severity of the Veteran's right knee disability.  The Veteran's testimony triggered the Board's decision to Remand the claim for further VA examination and any additional private or VA treatment records.

For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA has also substantially complied with the Board's remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

II. Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 
VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

VA shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

The Veteran claims that his right knee disability is more severe than what is reflected by the currently assigned 10 percent disability rating  under Diagnostic Code 5257 (knee, other impairment).

Under Diagnostic Code 5257, a 10 percent rating is provided for slight recurrent subluxation or lateral instability, a 20 percent rating is provided for moderate impairment, and a 30 percent rating is provided for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  Under Johnson v. Brown, 9 Vet. App. 7, 11 (1996), Diagnostic Code 5257 is not predicated on loss of range of motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the Deluca case do not apply to Diagnostic Code 5257.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg flexion and extension, respectively.  Under DC 5260, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a , DC 5261.  The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.

Standard motion of a knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The Board notes that Diagnostic Code 5010 instructs that traumatic arthritis is to be evaluated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

Separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 (knee, other impairment) or 5258-5259 (cartilage impairments), and 5010 (for arthritis due to trauma), where there is X-ray evidence of arthritis in addition to recurrent subluxation, lateral instability, or symptoms of locking, pain, and effusion related to the removal or dislocation of semilunar knee cartilage, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The Board has considered all pertinent sections of the regulations.  In that regard, consideration has been given to whether any other applicable diagnostic code under the regulations provides a basis for a higher evaluation for the service-connected knee disabilities.  38 C.F.R. Parts 3 and 4 (2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Diagnostic Codes 5256 (ankylosis of the knee), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the competent medical evidence does not show that the veteran has any of those conditions.  Accordingly, DCs 5256, 5259, 5262, and 5263 cannot serve as a basis for an increased rating in this case.

Turning to the merits of the claim, VA treatment records include a July 2003 report which indicates that the Veteran's right knee "gave out" and caused him to fall.  In November 2003, the Veteran complained of intermittent right knee pain treated with over-the-counter (OTC) medication.  He occasionally wore a knee sleeve.  Activities included golfing, riding a stationary bike, and completing chores and yard work.  Pain was rated a 4 out of 10 to 7/8 out of 10 on the pain scale.  The right knee disability was aggravated by standing, walking, prolonged sitting, stairs, squatting and kneeling.  On observation, he ambulated to and from the clinic with no assistive device.  Gait was antalgic with no apparent distress.  There was normal strength in the right knee.  The assessment was pain due to osteoarthritis.

On VA joints examination in February 2004, the Veteran presented with a history of service-related acute traumatic right knee effusion in January 1969 for which he was hospitalized for two days.  He complained of difficulty with bending to a crouching position.  He was employed as a manual laborer in a power plant, but retired early due to his left knee disability.  It was noted that a February 2002 revealed normal range of motion of the right and left knee.  He complained of right knee stiffness and pain rated 4 out of 10 on the pain scale.  Examination of both knees was negative for joint line tenderness.  Range of motion was normal without effusions, erythema, or warmth.  Anterior drawer, Lachman's test, and McMurray tests were negative, bilaterally.  There was mild crepitus over the knee cap on full range of motion, but there was no evidence of medial or lateral collateral ligament instability.  The patella had good mobility with mild crepitus.  X-ray examination indicated medial joint space narrowing with mild degenerative changes in the right knee.  The assessment was traumatic right knee effusion.

In an August 2005 notice of disagreement, the Veteran complained of right knee pain, stiffness, and giving way.

VA treatment records include a June 2006 report s which shows that a right knee examination revealed crepitus without evidence of effusion or redness.  A September 2006 report indicates osteoarthritis in the knees, but the Veteran was able to walk without pain.  The assessment was osteoarthritis which did not significantly affect his activities.

On VA joints examination in July2007, the Veteran complained of worsening right knee disability.  He had pain across the middle and front of the knee and complained of constant grinding and pops.  He wore knee braces due to instability.  He had pain every day and morning stiffness.  Pain was rated from 4 out of 10 to 8 out of 10 on the pain scale which precluded walking.  He sometimes required assistance with ambulation due to pain and stiffness and had to limit his activities.  He took pain medication as needed.  There was no history of hospitalization or surgery.  There were no incapacitating episodes of arthritis, but there were functional limitations on standing as he was unable to stand for more than a few minutes and was unable to walk more than one-quarter mile.  Reported joint symptoms included giving way, instability, pain, stiffness, weakness, and repeated effusion.  Flare-ups included swelling, were described as severe, and occurred every one to two months and lasted one to two days.  Gait was slow with some guarding.

Right knee flexion was to 117 degrees with pain at 110 degrees on active range of motion.  Passive range of motion was from 0 to 121 degrees with pain at 110 degrees.  There was additional limitation of motion on repetitive use to 110 degrees due to pain.  Right knee extension was from 0 to 115 degrees with no additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  X-ray examination of the knee in 2004 demonstrated mild degenerative changes in the right knee.  Repeat studies in July 2007 demonstrated mild narrowing medial increase in the narrowing.  The examiner diagnosed right knee degenerative joint disease which caused no effect on dressing, toileting or grooming; a mild effect on chores, shopping, exercise, recreation, traveling, and bathing; and a moderate effect on sports.  The examiner opined that the typical course of degenerative joint disease is progressive worsening over time.  It was noted the Veteran's reports, examination, and X-ray studies demonstrated an increase in his symptoms and a decrease in function over time.

VA treatment records include a June 2008 report which indicates that the Veteran's right knee recently "gave out" while walking which caused him to fall.  A July 2008 examination of the right knee indicated normal range of motion and pain with valgus stress and at the medial joint line.  The assessment was right knee pain and probable medial cruciate ligament (MCL) tear versus knee strain or meniscal tear.  A magnetic resonance imaging (MRI) scan revealed a large meniscal tear for which he was prescribed a hinge knee brace for support.  An August 2008 note reflects the Veteran's complaint of right knee pain, but that he denied locking.  Right knee range of motion was normal with effusion and pain with palpation at medial joint lines and pain with valgus stress.  The assessment was right knee pain with probable MCL tear or strain versus meniscal tear, osteoarthritis, or a strain.  A September 2008 report right knee examination revealed range of motion from 0 to approximately 130 degrees without pain.  There was no pain to valgus and varus stress.  McMurray's test was positive for medial pain without clicking and locking.  An X-ray examination revealed Grade 3 osteoarthritis of the right knee.  The impression was advanced osteoarthritis of the knees with likely degenerative tears of the menisci bilaterally.  He was informed that with his degree of osteoarthritis, arthroscopy and meniscal debridement were not very effective.  The Veteran indicated that he understood and noted that he was not significantly limited on a daily basis by his knee pain while wearing his braces and taking anti-inflammatories.

On December 2008 VA joints examination, the Veteran presented with complaints of right knee swelling, pain, locking, and giving out.  Pain was constant at 8 out of 10 on the pain scale.  He could not kneel and had difficulty stooping or bending.  He used Capsaicin muscle rub.  He had no history of hospitalization or surgery.  There was evidence of crepitus, but no evidence of clicks or snaps, instability, patellar abnormality, meniscus abnormality, locking, effusion, or dislocation.  McMurray's test was positive.   Gait was antalgic.  Walking and standing were limited.

Right knee flexion was to 120 degrees with normal extension.  There was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions of range of motion.  The Veteran indicated that he retired in 2002 due to medical problems that included his right knee disability.  The examiner diagnosed bilateral osteoarthritis of both knees solely due to the aging process with no effect on shopping, sports, recreation, feeding, bathing, dressing, toileting, grooming, and driving and only a moderate effect on chores and exercise.  

VA treatment records include a February 2009 which shows there was no effusion, warmth, or tenderness in the Veteran's knees.  A July 2009 report shows that he was active around his home and had knee pain treated with Capsaicin and knee braces which helped.  He also occasionally took acetaminophen.  In September 2009, he complained of chronic knee pain after a recent golfing trip.  The Veteran continued to wear braces and use Capsaicin.  

In October 2009, the Veteran testified that his right knee pain was rated a 10 out of 10 on the pain scale for which he took aspirin.  He wore leg braces that affected his job when he was employed in maintenance repair because he had to climb steps and lift heavy equipment.  He testified that he retired due to his bilateral knee and back disabilities.

VA treatment records include a March 2010 report which shows that the Veteran complained of increased right knee pain with locking which prevented him from walking or using exercise bike more.  He did not take NSAIDs due to a history of peptic ulcer.  On right knee examination, muscle strength was normal.  There was no evidence of effusion, warmth, or redness.  The assessment was osteoarthritis.  He was advised to continue using Capsaicin and knee braces.  In March 2010, there was crepitus with flexion/extension, but no effusion, warmth, or redness in the knees.  In April 2010, right knee range of motion was to 120 degrees.  

On VA joints examination in September 2010 shows that right knee pain was rated 4 out of 10 on the pain sale.  He was on pain medication with a poor response to treatment.  An August 2008 X-ray examination indicated Grade 3 osteoarthritis of the right knee and July 2009 right knee MRI indicated large tear involving the body and posterior horn of the medial meniscus with marked denudation of the hyaline cartilage overlying the medial femoral condyle and medial tibial plateau with associated narrow edema and intra-articular loose body as described above which might have represented extruded hyaline cartilage or meniscal fragment.  Chondromalacia patella and small Baker's cyst were diagnosed.  There was no history of hospitalization or surgery.  There was evidence of right knee giving way, but no evidence of instability.  There was pain, stiffness, weakness, decreased speed of joint motion, tenderness as a sign of inflammation, and flare-ups of joint disease which the examiner indicated were weekly and moderate in severity.  The precipitating and alleviating factors for flare-ups was worse with walking, bending, and going up steps.  There were no constitutional or incapacitating episodes of arthritis.   He was able to stand from 15 to 30 minutes, but was unable to walk more than a few yards.  He had an antalgic gait with evidence of abnormal weight bearing.  There was crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  There was crepitation, clicks or snaps, or grinding, but no bumps consistent with Osgood-Schlatter's disease, patellar or meniscus abnormality.

Right knee range of motion testing indicated objective evidence of pain with active motion on the right side and right flexion from 0 to 125 degrees.  Right knee extension was limited by 5 degrees.  There was objective evidence of pain following repetition, but there were no additional limitations after three repetitions of range of motion.  There was no joint ankyloses.

There was pain in the right knee medial knee joint.  X-ray examination indicated small fabella, medial joint space narrowing with sclerotic changes in the tibial plateau.  The impression was bilateral osteoarthritis of the knee.  The examiner diagnosed bilateral osteoarthritis of the knees with significant effects on the Veteran's usual occupation.  Decreased mobility problems with lifting and carrying and on occupational activities affected walking, crawling, climbing, kneeling, and bending.  It had a moderate effect on chores, traveling, bathing, toileting, grooming; a severe effect on shopping, dressing, and driving; and prevented exercise, sports, recreation.  It had no effect on feeding.

Based on the evidence of record, and for the reasons set forth below, the Board finds that an initial rating in excess of 10 percent for right knee disability under Diagnostic Code 5257 is not warranted.  While the record reflects that the Veteran has worn VA prescribed knee braces on his right knee and has complained of giving way and instability of his right knee, VA examination in February 2004 revealed no evidence of medial or lateral collateral ligament instability.  In July 2007, there was evidence of instability, but in 2008 there was no evidence of patellar or meniscus abnormality or instability.  In September 2010, there was giving way but no evidence of instability.  Indeed, while the record reflects some instability of the right knee, the objective evidence simply fails to demonstrate that the Veteran has experienced moderate recurrent subluxation or lateral instability comparable to the next-higher 20 percent rating under DC 5257.  Thus, the Board finds that there was no recurrent subluxation or lateral instability shown that more nearly approximated or rose to the level of a moderate impairment.

The Board also finds that a separate rating or rating in excess of 10 percent assigned for a right knee disability is not warranted for limitation of flexion, under DC 5260, or limitation of extension, under DC 5261.  As noted above, a 10 percent disability rating is warranted under Diagnostic Codes 5260 and 5261 for limitation of flexion of the knee to 45 degrees and limitation of extension of the knee to 10 degrees.  The evidence in this case shows that the Veteran's right knee range of motion was from zero to at least 110 degrees.  There is no objective evidence of more limited motion including as a result of pain and dysfunction, nor does the overall evidence indicate that at any time during this appeal his right leg flexion or extension was limited due to flare-ups to the extent required for a higher or staged rating.  Thus, the evidence of record does not show that a compensable disability rating is warranted based on a limitation of the range of motion under either Diagnostic Codes 5260 or 5261.

However, the Board finds that a separate 10 percent rating, but no higher, is warranted for right knee arthritis with limitation of flexion under Diagnostic Code 5010.  Several VA examiners have documented noncompensable limitation of flexion, although the degree of limitation in degrees has varied.  Therefore, the Board finds that the evidence supports the assignment of a separate 10 percent rating for arthritis of a major joint involving limitation of motion that is not compensable. 

Moreover, the Veteran's right knee symptoms for arthritis with limitation of motion represent a distinct and separately disabling condition from the right knee instability under Diagnostic Code 5257.  See Johnson, 9 Vet. App.  at 11 (holding that Diagnostic Code 5257 is not predicated on loss of range of motion, such that 38 C.F.R. §§ 4.40 and 4.45 and the Deluca case do not apply to Diagnostic Code 5257). 

In considering the applicability of other diagnostic codes, the Board notes that Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage.  However, there is no evidence of dislocated semilunar cartilage with frequent locking pain and effusion in the left knee or right knee to warrant a separate rating under Diagnostic Code 5258.  In this regard, a July 2009 right knee MRI indicated an intra-articular loose body which might have represented extruded hyaline cartilage or meniscal fragment.  There was no finding of dislocated semilunar cartilage.  Moreover, while the record reflects some objective of effusion and complaints of pain, the evidence does not show frequent episodes of locking.  The Board, therefore, finds that a separate rating of 20 percent is not warranted under DC 5258.

In reaching the above conclusions, the Board has considered the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. right knee pain and swelling.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings provided in the VA treatment records warrant greater probative weight in this case.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators.").

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's right knee disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In this case, there has been no showing that the Veteran's disability picture for his right knee could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for this disability during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's right knee disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that while the evidence supports the assignment of a separate 10 percent rating for right knee arthritis under DCs 5003-5260.  However, an initial rating in excess of 10 percent for right knee instability under DC 5257 is not warranted as manifestations of right knee instability were not shown to meet the criteria for a higher rating under any applicable Diagnostic Code.  As such, the claim for an initial higher rating for right knee instability must be denied.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application with regard to this claim.  338 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for a right knee disability manifested by recurrent subluxation or lateral instability is denied.

A separate 10 percent rating, and no more, for right knee arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  

The Veteran has asserted, in essence, that he is unemployable as a result of his service-connected disabilities.  Therefore, further development as to this specific matter is required.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should develop the issue of entitlement to a TDIU, providing the Veteran with appropriate notice, claim forms, and the opportunity to respond.

2.  Upon completion of the above-requested development, the AOJ should readjudicate the TDIU claim remaining on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



___________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


